Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Ankit Aggarwal on 2/14/2022.

1.	A method for identifying a user device, the method comprising:

receiving a first request from a an identification server, wherein the first request ; 
modifying the first request first request, wherein the modifying the first request includes:
redirecting the first request to the destination URL via a sequence of intermediate URLs, wherein the destination URL and each one of the intermediate URLs is classified as either a secure redirect or a non-secure redirect;
storing in a database a sequence of binary values corresponding to the intermediate URLs and the destination URL, wherein a first binary value is assigned to URLs classified as secure and a second binary value is assigned to URLs classified as non-secure; and
associating the sequence of binary values as the new identity attribute of the user device; 
receiving a second request from the user device to access, from the destination URL, the asset from the identification server, wherein the second request is received from a new website; and
tracking interaction with the new website.

2.	The method of claim 1, further comprising sending the asset to the user device.

3.	The method of claim 1, wherein the asset is a card art asset.

4.  	The method of claim 1, wherein the modifying the first request further includes adding the new identity attribute as a unique identifier for the user device

5.  	The method of claim 4, wherein the adding the unique identifier includes adding the unique identifier in an entity tag field of a hypertext transfer protocol (HTTP) request 

intermediate URLs have a unique identifier for the user device.

7.  	The method of claim 6, wherein the redirecting the first request includes redirecting the first request to the intermediate URLs via a moved permanently hypertext transfer protocol (HTTP) 

8.  	The method of claim 1, wherein  and the new website are hosted by a same or different website server.


9.  	The method of claim 1, wherein redirecting the first request includes redirecting to the secure redirect URLs via a hypertext transfer protocol (HTTP) strict transport security (HSTS) policy.  

10.  	The method of claim 1, wherein redirecting the first request includes redirecting the user device to each of the intermediate URLs and the destination URL.

11.  	The method of claim 1, further comprising evaluating the 

12.  	A method for identifying a user device, the method comprising:

receiving a first request from a an identification server, wherein the first request 
determining whether an identity attribute of the user device is present in the first request; 
when the identity attribute is not present in the first request, modifying the request first request, wherein the modifying the request includes:
redirecting the first request to the destination URL via a sequence of intermediate URLs, wherein the destination URL and each one of the intermediate URLs is classified as either a secure redirect or a non-secure redirect;
storing in a database a sequence of binary values corresponding to the intermediate URLs and the destination URL, wherein a first binary value is assigned to URLs classified as secure and a second binary value is assigned to URLs classified as non-secure; and
associating the sequence of binary values as the new identity attribute of the user device; 
when the identity attribute is present in the first request is a new request of the user device to access, from the destination URL, the asset from the identification server, wherein the new request is received from a new website; and
tracking an interaction with the new website by updating the database with data associating the new website

13.  	The method of claim 12, wherein updating the database includes updating the database with one or more of browser data, location data, user tracking data, or identity verification data.

14.  	The method of claim 12, further comprising predicting information about the user device based on data stored in the database associated with other user devices.

15. 	The method of claim 12, further comprising sending the asset to the user device.

16. 	The method of claim 15, wherein the asset is a card art asset.

17.  	The method of claim 12, further comprising updating the database with timing data associated with the new request.

18.  	The method of claim 17, further comprising correlating the timing data associated with the new request to prior requests from the user device to determine positioning of the asset on a webpage.

19.  	The method of claim 12, further comprising assigning a plurality of requests received within a predetermined time frame to the user device. 

20.  	A method for identifying a user device, the method comprising:

receiving a first request a user device to access, from a destination uniform resource locator (URL), a card art asset from an identification server, wherein the first request ; 
modifying the first request to associate a new identity attribute of the user device with the first request, wherein the modifying the first request includes:
redirecting the first request to the destination URL via a sequence of intermediate URLs, wherein the destination URL and each one of the intermediate URLs is classified as either a secure redirect or a non-secure redirect;
storing in a database a sequence of binary values corresponding to the intermediate URLs and the destination URL, wherein a first binary value is assigned to URLs classified as secure and a second binary value is assigned to URLs classified as non-secure; and
associating the sequence of binary values as the new identity attribute of the user device;
receiving a second request of the user device to access, from the destination URL, the asset from the identification server, wherein the second request is received from a new website;
tracking an interaction with the new website; and
predicting information about the user device based on data stored in a database of other user devices that have made previous requests for the card art asset.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The record containing the Preinterview first office action is sufficient in providing the reasoning for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Clopp et al. US 20090276305 A1 teaches managing referrals between a consumer, merchant, and at least one affiliate (Abstract).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew J. Ellis whose telephone number is (571)270-3443.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached at (571)270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

August 3, 2017
/MATTHEW J ELLIS/Primary Examiner, Art Unit 2152